People v Dorsey (2015 NY Slip Op 08939)





People v Dorsey


2015 NY Slip Op 08939


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Friedman, J.P., Renwick, Saxe, Kapnick, JJ.


16311 6947/87

[*1] The People of the State of New York, Respondent,
v Ronald Dorsey, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Order, Supreme Court, New York County (Roger S. Hayes, J.), entered July 9, 2014, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law article 6-C), unanimously affirmed, without costs.
Even assuming defendant's correct point score to be 115, rather than 125 as the court determined, we conclude that the court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant are outweighed by his criminal record and prison disciplinary history, which demonstrate a continuing risk of sexual recidivism, notwithstanding his age.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK